Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Alan Marrus, a Justice of the Supreme Court, Kings County, to vacate an order of the same court dated December 4, 2012, and entered in an underlying criminal action entitled People v Caroselli, commenced in that court under indictment No. 5319/84, denying the petitioner’s motion pursuant to CPL article 440 to vacate a judgment of conviction of the same court rendered June 13, 1985, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Eng, EJ., Dickerson, Chambers and Hall, JJ., concur.